DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 08/18/2020. It is noted, however, that applicant has not filed a certified copy of the DE 102020210484.0 application as required by 37 CFR 1.55.
Claims status: amended claims: 1, 3, 10, 17; the rest is unchanged.

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Applicant argues in pg.9 of the remarks that the combination of Shimbara and Cho et al. do not teach inspecting a preservation layer. The examiner respectfully disagrees because Cho et al. teach in para. [0004] “If the body coating according to the invention is damaged, parts of the transparent layer of the film are also damaged or even removed. Due to a reduced concentration of fluorescer in this area, these areas show a clearly reduced blue fluorescence, which is very easily recognizable” … “If the body coating according to the invention is damaged, parts of the transparent layer of the film are also damaged or even removed. Due to a reduced concentration of fluorescer in this area, these areas show a clearly reduced blue fluorescence, which is very easily recognizable. By targeted excitation of the fluorescent agent contained in the transparent layer with a wavelength at which the fluorescent agent has its absorption maximum, the intensity of the fluorescence is particularly intense, so that even very small damage to the bodywork paint and the transparent layer caused by mechanical surface damage due to a significantly reduced fluorescence intensity, can be easily determined”. It can be seen that the para. teaches inspecting a preservation layer. Therefore, the rejection is maintained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimbara (US 5,625,197; pub. Apr. 29, 1997) in view of Cho et al. (DE 102013223261 A1; pub. May 21, 2015).
Regarding claim 1, Shimbara discloses: a method for inspecting a preservation layer of a component in a manufacture of motor vehicles, a coating region (col.3 L8-15), the method comprising: by a computing device having one or more processors (fig.2 item 12): selectively moving an inspection head having at least one camera (fig.1 item 8) and a light source by a control unit adjacent to an inspection region that is a partial region of the coating region (col.5 L5-11).
Shimbara is silent about: a preservation medium having fluorescent additives is sprayed to the component in a coating region, a UV light source by a control unit adjacent to an inspection region that is a partial region of the coating region having the preservation medium; causing the UV light source to emit radiating light onto the inspection region and concurrently causing the at least one camera to record at least one image of the inspection region; and examining the at least one recorded image for faulty coating of the preservation medium.
In similar field of endeavor, Cho et al. disclose: a preservation medium having fluorescent additives is applied to the component in a coating region (para. [0003]-[0004]), a UV light source by a control unit adjacent to an inspection region that is a partial region of the coating region having the preservation medium (para. [0010]); causing the UV light source to emit radiating light onto the inspection region (para. [0010]) and concurrently causing the at least one camera to record at least one image of the inspection region (para. [0020]); and examining the at least one recorded image for faulty coating of the preservation medium (para. [0020]) motivated by the benefits for a cost effective vehicle body inspection (Cho et al. para. [0022]).
In light of the benefits for a cost effective vehicle body inspection as taught by Cho et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle paint inspection method of Shimbara with the teachings of Cho et al.
Cho et al. are silent about: a preservation medium is sprayed. However, it is known to apply a preservation medium using a sprayer.
Regrading claim 5, Cho et al. disclose: the examining comprises assessing, via the computing device, a presence of the coating, and/or a width of the coating, and/or a continuity of the coating in the at least one recorded image (para. [0030]) motivated by the benefits for a cost effective vehicle body inspection (Cho et al. para. [0022]).
Regarding claim 6, Shimbara discloses: the inspection head is mounted on a robot comprising the computing device (fig.1 item 8 & fig.2 item 12).
Regarding claim 7, Shimbara discloses: the inspection head is mounted on a robot comprising the computing device (fig.1 item 8 & fig.2 item 12).
Regarding claim 8, Shimbara discloses: concurrently recording the at least one image of the inspection region comprises concurrently recording a plurality of images of the inspection region concurrently while the camera is shifted and/or rotated by the computing device, between each of the recordings of the inspection region (col.7 L55-60).
Regarding claim 9, Cho et al. disclose: the inspection region is located in a cavity of the component accessible through an opening, and the inspection head is moved by the computing device through the opening into the cavity to move the inspection head adjacent to the inspection region (para. [0030]) motivated by the benefits for a cost effective vehicle body inspection (Cho et al. para. [0022]).
Regarding claim 10, spraying, during manufacture of a motor vehicle, a preservation medium having fluorescent additives to a component of the motor vehicle in a coating region; selectively moving, via a computing device having one or more processors, an inspection head having at least one camera and a UV light source adjacent to an inspection region that is a partial region of the coating region having the preservation medium; causing, via the computing device, the UV light source to emit radiating light onto the inspection region and concurrently causing the at least one camera to record at least one image of the inspection region; and examining, via the computing device, the at least one recorded image for a faulty coating of the preservation medium (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the basis).
Regarding claim 14, Cho et al. disclose: the examining comprises assessing, via the computing device, a presence of the coating, and/or a width of the coating, and/or a continuity of the coating in the at least one recorded image (the claim is rejected on the same basis as claim 5).
Regarding claim 15, Shimbara discloses: concurrently recording the at least one image of the inspection region comprises concurrently recording a plurality of images of the inspection region concurrently while the camera is shifted and/or rotated by the computing device between each of the recordings of the inspection region (col.7 L55-60).
Regarding claim 16, Cho et al. disclose: the inspection region is located in a cavity of the component accessible through an opening, and the inspection head is moved by the computing device through the opening into the cavity to move the inspection head adjacent to the inspection region (the claim is rejected on the same basis as claim 9).

Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimbara (US 5,625,197; pub. Apr. 29, 1997) in view of Cho et al. (DE 102013223261 A1; pub. May 21, 2015) and further in view of DiMarzio et al. (US 2006/0289766 A1; pub. Dec. 28, 2006).
Regrading claim 2, the combined references are silent about: comparing the at least one recorded image with a stored image having a fault-free coating.
In similar field of endeavor, DiMarzio et al. disclose: comparing the at least one recorded image with a stored image having a fault-free coating (para. [0037]) motivated by the benefits for paint defect detection without removing the paint (DiMarzio et al. para. [0022]).
In light of the benefits for paint defect detection without removing the paint as taught by DiMarzio et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle paint inspection method of Shimbara and Cho et al. with the teachings of DiMarzio et al.
Regrading claim 11, DiMarzio et al. disclose: the examining comprises comparing the at least one recorded image with a stored image having a fault-free coating (the claim is rejected on the same basis as claim 2).

Claims 3-4, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimbara (US 5,625,197; pub. Apr. 29, 1997) in view of Cho et al. (DE 102013223261 A1; pub. May 21, 2015) in view of DiMarzio et al. (US 2006/0289766 A1; pub. Dec. 28, 2006) and further in view of Wang (US 2006/0274171 A1; pub. Dec. 7, 2006).
Regrading claim 3, Cho et al. disclose: examining the individual images for a faulty coating with the preservation medium (see claim 1). The combined references are silent about: the examining comprises: dividing, via the computing device, the at least one recorded image into a plurality of individual sectors, and examining the individual sectors for a faulty coating with the preservation medium.
In similar field of endeavor, Wang discloses: the examining comprises: dividing, via the computing device, the at least one recorded image into a plurality of individual sectors (para. [0235], pg.31 para. [0240] L38-40) motivated by the benefits for detailed inspection.
In light of the benefits for detailed inspection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle paint inspection method of Shimbara, Cho et al. and DiMarzio et al. with the teachings of Wang to examine the individual sectors for a faulty coating with the preservation medium.
Regrading claim 4, DiMarzio et al. disclose: comparing the at least one recorded image with a stored image having a fault-free coating (para. [0037]) motivated by the benefits for paint defect detection without removing the paint (DiMarzio et al. para. [0022]).
In light of the benefits for paint defect detection without removing the paint as taught by DiMarzio et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of DiMarzio et al. to have individual sectors compared with respective corresponding sectors of the stored image.
Regrading claim 12, dividing, via the computing device, the at least one recorded image into a plurality of individual sectors, and examining the individual sectors for a faulty coating with the preservation medium (the claim is rejected on the same basis as claim 3).
Regrading claim 13, the individual sectors are compared with respective corresponding sectors of the stored image (the claim is rejected on the same basis as claim 4).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Cho et al. (DE 102013223261 A1; pub. May 21, 2015).
Regarding claim 17, Cho et al. disclose: A method for inspecting a preservation layer of a motor vehicle component during a manufacture of the motor vehicle (para. [0003]-[0004]), the method, comprising: selectively moving an apparatus having at least one camera and a UV light source (para. [0028]) adjacent to an inspection region of a motor vehicle component having applied on a coating region thereof a preservation medium having fluorescent additives, wherein the inspection region is a partial region of the coating region (para. [0020]-[0021]);  causing radiating light to be emitted onto the inspection region and concurrently causing a recording of at least one image of the inspection region (para. [0020]); and examining the at least one recorded image for a faulty coating of the preservation medium (para. [0030]).
Cho et al. are silent: a preservation medium is sprayed, a computing device having one or more processors. However, para. [0020] teaches using electronics with the camera. It is known to apply a preservation medium using a sprayer. Therefore, it would have been obvious to one of ordinary skill in the art to use one or more processors to implement the method of Cho et al. for a faster and more precise inspection.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Cho et al. (DE 102013223261 A1; pub. May 21, 2015) in view of DiMarzio et al. (US 2006/0289766 A1; pub. Dec. 28, 2006).
Regrading claim 18, Cho et al. are silent: comparing the at least one recorded image with a stored image having a fault-free coating.
In similar field of endeavor, DiMarzio et al. disclose: comparing the at least one recorded image with a stored image having a fault-free coating (para. [0037]) motivated by the benefits for paint defect detection without removing the paint (DiMarzio et al. para. [0022]).
In light of the benefits for paint defect detection without removing the paint as taught by DiMarzio et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle paint inspection method of Cho et al. with the teachings of DiMarzio et al.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Cho et al. (DE 102013223261 A1; pub. May 21, 2015) in view of DiMarzio et al. (US 2006/0289766 A1; pub. Dec. 28, 2006) and further in view of Wang (US 2006/0274171 A1; pub. Dec. 7, 2006).
Regrading claim 19, Cho et al. disclose: examining the individual images for a faulty coating with the preservation medium (see claim 1). The combined references are silent about: the examining comprises: dividing, via the computing device, the at least one recorded image into a plurality of individual sectors, and examining the individual sectors for a faulty coating with the preservation medium.
In similar field of endeavor, Wang discloses: the examining comprises: dividing, via the computing device, the at least one recorded image into a plurality of individual sectors (para. [0235], pg.31 para. [0240] L38-40) motivated by the benefits for detailed inspection.
In light of the benefits for detailed inspection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle paint inspection method of Cho et al. and DiMarzio et al. with the teachings of Wang to examine the individual sectors for a faulty coating with the preservation medium.
Regrading claim 20, DiMarzio et al. disclose: comparing the at least one recorded image with a stored image having a fault-free coating (para. [0037]) motivated by the benefits for paint defect detection without removing the paint (DiMarzio et al. para. [0022]).
In light of the benefits for paint defect detection without removing the paint as taught by DiMarzio et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of DiMarzio et al. to have individual sectors compared with respective corresponding sectors of the stored image.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884